Citation Nr: 1143553	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-28 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by which the RO, in pertinent part, denied the Veteran's application for an increased rating for service-connected low back degenerative disc disease.

In February 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The service-connected degenerative disc disease of the lumbar spine is manifested by no more than forward flexion that is greater than 60 degrees but not greater than 85 degrees and a combined range of motion of the thoracolumbar spine that is greater than 120 degrees but not greater than 235 degrees as well as a normal gait and normal spinal contour.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5010-5242 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in March 2007 addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA clinical records and the service treatment records.  The Veteran was afforded several VA medical examinations in furtherance of his claim.  Furthermore, he was provided an opportunity to set forth his contentions during a hearing before a DRO.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran submitted his claim for an increased rating for the service-connected lumbar spine disability in May 2006.  The Veteran's service-connected lumbar spine degenerative disc disease of L3-L4 with herniated nucleus pulposus at L4-L5 has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5010-5242, pertaining to degenerative arthritis of the spine.  38 C.F.R. §§ 4.20, 4.71a.

Arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003 (degenerative arthritis), arthritis of a major joint or group of minor joints is rated under the criteria for limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  The lumbar vertebrae constitute a group of minor joints.  38 C.F.R. § 4.45 (2011). 

The General Rating Formula for Diseases and Injuries of the Spine applies to Diagnostic Codes 5235 to 5243 unless Diagnostic Code 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The General Rating Formula for Diseases and Injuries of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011) (unless Diagnostic Code 5243 is rated under the criteria pertaining to intervertebral disc syndrome). 

On VA spine examination in June 2006, the Veteran noted that low back flare-ups occurred monthly after standing or sitting for a long duration.  There was no decrease in low back range of motion during the monthly flare-ups.  The Veteran's mobility was not implicated.  There was no impact upon occupational activities, but the Veteran avoided jogging, running, and lifting with his back.  He bent his knees to lift.  The Veteran's low back range of motion was as follows: forward flexion - zero to 90 degrees, extension - zero to 30 degrees, bilateral lateral flexion - zero to 30 degrees, bilateral lateral rotation - zero to 30 degrees.  There was no pain on range of motion other than flare-ups that occurred approximately once a month.  Repetitive motion did not decrease range of motion or spine function.  There was no spasm, weakness, tenderness, or painful motion.  There was no guarding.  Gait and spinal contour were normal.  There was no intervertebral disc syndrome.  An X-ray study indicated a normal lumbosacral spine.  The examiner diagnosed lumbosacral strain, normal examination.

A July 2006 magnetic resonance imaging of the lumbosacral spine revealed several disc bulges.  The impression was at L3-L4 level, minimal circumferential disk bulge indenting the thecal sac without any significant compromise and at L4-L5 level, circumferential disk bulge along with mild right paracentral disk protrusion indenting the thecal sac without significant compromise.  It was noted that the Primary Diagnostic Code was minor abnormality.

At his February 2009 hearing before the DRO, the Veteran testified that he was a maintenance man and that his job did not involve regular heavy lifting and that he could lift a maximum of 50 pounds.  After heavy lifting, he would take a break.  There was occasional stiffness and pain that radiated into the lower extremities.  He could ascend and descend staircases but avoided bending.  The Veteran used pain medication when needed.  The Veteran indicated that he used a back brace only occasionally because it was uncomfortable.  The Veteran asserted that his low back condition had generally worsened during the previous few years.

On March 2009 VA spine examination, the Veteran described low back pain that radiated into his buttocks and left thigh.  The Veteran characterized the pain as constant, and pain was apparently precipitated by awkward movements or lifting more than 50 pounds.  The Veteran's constant pain was a four on a scale of one to 10 and rose to a six on a scale of one to 10 when it radiated.  The Veteran, however, denied flare-ups.  He walked unassisted and was able to go up and down stairs all day at work.  Occupational and recreational activities were not limited.  However, the Veteran avoided lifting loads heavier than 50 pounds and prolonged sitting.  Gait and posture were normal.  Forward flexion of the lumbar spine was from zero to 70 degrees with pain at 70 degrees.  Extension was from zero to 30 degrees.  Bilateral lateral flexion was from zero to 20 degrees.  Lateral rotation was from zero to 30 degrees bilaterally.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no tenderness, spasm, or deformity.  The examiner diagnosed chronic degenerative joint disease of the lumbar spine.

The record also includes VA outpatient treatment records dated from May 2006 to April 2008.  In July 2006, the Veteran reported chronic pain in the lower back radiating into the thigh area.  It was noted that straight leg raising was not positive.  The assessment included lower back pain. A July 2006 VA neurology consultation report shows that straight leg raising was negative and truncal examination showed that he could bend to the right and left easily.  Flexion and extension were normal, causing him little discomfort in his lower back.  The assessment included lumbar spondylosis.

The Board must now consider whether an evaluation in excess of 10 percent is warranted under the General Rating Formula for Diseases and Injuries of the Spine.  The Board need not consider the criteria pertinent to intervertebral disc syndrome because that condition has not been shown.

After a full review of the record, the Board finds that the criteria for a 20 percent evaluation are not met at any time during the appeals period.  Forward flexion of the lumbar spine has consistently been greater than 60 degrees.  Furthermore, the combined range of motion of the thoracolumbar spine has always been greater than 120 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (2).  Finally, manifestations such as muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis have not been shown.  Again, therefore, there is no means by which the Board can assign an evaluation in excess of 10 percent for the service-connected low back disability at any time during the appeals period.  Hart, supra.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  No additional compensation is warranted under the foregoing provisions because functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements has not been shown.  As well the evidence does not reflect weakened movement, excess fatigability, or incoordination.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in the rating schedule for disabilities of the spine shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


